Response to Arguments
1.	Applicant's arguments filed 7/15/22 have been fully considered but they are not persuasive.
	Applicant argues that incorporating the teachings of Dunnell et al, including the projections, sole recesses and weight, into primary references Cole and Iwade is improper since it will result in more rearward and heighted CG. Examiner respectfully disagrees. 
Cole is primarily concerned with heel toe weighting using high density inserts/weights (column 1, lines 25-34). This is not compromised by the proposed combination with Dunnell et al. Cole also states that is it is “Preferable” for insert weights are concentrated below a midline, such that in “[t]his configuration”, CG is lowered. This language implicitly supports other configurations are possible. Moreover, the degree to which CG is raised by Dunnell et al. is marginal at best. The weight ports are clearly lower than the face midline, which comports with Cole’s preferred lowered CG. 
With respect to Iwade, examiner concedes the proposed modification will move CG rearward. However, the CG meets the claimed CGD of no greater than 25 mm and the claimed CGD/L of at most .30, indicating that the CG of the club is still well forward of the midpoint clubhead depth. Moreover, Iwade is also being modified with Cole, which utilizes heavy weights at the forward most portion of the club (i.e. in the face surface). This will counter-act the rearwardly positioned weights of Dunnell et al. and maintain a generally forward positioned CG. 
In sum, the repositioning of the club CG to a location that may be slightly more rearward or upward does not render the combination improper in view of MPEP 2143.01(V) and (VI). 

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711